Citation Nr: 1243751	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-06 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1977 to May 1980 and from January 1991 to June 1991.  In between, he served in the United States Army Reserve presumably with various periods of active duty for training and inactive duty for training.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  No new and material evidence was found therein to reopen a previously denied claim of entitlement to service connection for a right knee disability.  Service connection for hypertension was denied.  The Veteran appealed each of these determinations.

In February 2009, the RO issued a statement of the case (SOC) that appears to have reopened and considered on the merits the Veteran's underlying service connection claim for a right knee disability.  Whether new and material evidence has been received to reopen it is a jurisdictional matter, however.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  This issue therefore still is encompassed in this matter and must be considered herein.

This matter was remanded by the Board for additional development in December 2011.  Specifically, a Video Conference hearing was to be scheduled.  This development has been completed.  A Video Conference hearing at which the Veteran testified regarding this matter before the undersigned Acting Veterans Law Judge was held in February 2012.  A transcript of this hearing has been associated with the claims file.

Adjudication may proceed if otherwise in order given the completion of the aforementioned additional development.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with); aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Based on the Board's review of the Veteran's claims file in addition to his Virtual VA "eFolder," the following determination is made concerning the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.  The issues of entitlement to service connection for a right knee disability, as the submission of new and material evidence is found herein, and for hypertension are addressed in the REMAND portion of the decision below based on such review.  They accordingly are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a right knee disability was denied in a July 1999 rating decision.  The Veteran did not appeal this decision.

2.  Some of the evidence received subsequent to the July 1999 rating decision was not considered previously, is not cumulative or redundant of the evidence that was considered previously, and relates to an unestablished fact necessary to substantiate, and raises a reasonable possibility of substantiating, the Veteran's entitlement to service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The July 1999 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2012).

2.  Some of the evidence received since the July 1999 rating decision is both new and material, and therefore the issue of entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The receipt of new and material evidence is found herein to reopen a claim of entitlement to service connection for a right knee disability.  This constitutes a full allowance or grant of the benefit sought with respect to the first issue comprising this matter.  Any errors that were made regarding the duty to notify or the duty to assist as it pertains to this issue accordingly were harmless and will not be discussed.  

II.  Application to Reopen Based on New and Material Evidence

A final decision that has been disallowed shall be reopened and readjudicated if new and material evidence pertaining to the claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  

New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase raises a reasonable possibility of substantiating the claim is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  It does not require submission of new and material evidence as to each previously unestablished fact necessary to substantiate the claim.  Id.  Rather, it contemplates consideration of all the evidence, whether newly submitted or previously submitted, and any assistance likely required under the VCAA such as a VA medical examination that addresses nexus.  Id.

Service connection for a right knee disability was denied by the RO in a July 1999 rating decision because no permanent residual or chronic disability was found.  The Veteran was notified of this decision and of his appellate rights later that month.  He did not appeal it, however.  Further, no relevant evidence was received within the one year period following the rating decision.  38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242 (2011).  It therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  

At the time of the July 1999 rating decision, the evidence of record and thus available for consideration by the RO consisted only of the Veteran's service treatment records.  Evidence associated with the claims file thereafter includes service personnel records, VA treatment records, a VA medical examination containing a medical opinion, and statements and testimony from the Veteran.  

Service treatment records for the Veteran's first period of active duty service are silent regarding his right knee.  Service treatment records for his second period of active duty service document the following.  The Veteran complained of right knee symptoms for the previous two weeks in May 1991.  He indicated that they initially occurred while he was running but not when he was resting.  It thus was noted that there was no known recent injury.  The Veteran indicated that his symptoms later occurred for no apparent reason.  Finally, he recounted a history of problems with that knee, noting that fluid was drained from it following an injury two years prior in 1989.  X-rays showed deposits into the joint space.  This was interpreted the next day as being essentially negative.  The area of calcification was noted probably to be of no significance.  The Veteran states that his knee was better.  Subpatellar bursitis, improving, was diagnosed.  At his June 1991 separation examination, the Veteran reported having no problem with his right knee between when fluid was drained from it and May 1991 despite running frequently.  He indicated that his recent symptoms improved with his decrease in activity.  His lower extremities were found to be normal.

Service personnel records are not pertinent here.  The statements and testimony from the Veteran collectively convey his assertion that he injured his right knee during his second period of active duty service and has had problems with it ever since.  He recollected that he did not have any problems with this knee before he stepped into a hole during an in-service run.  He denied injuring this knee in his occupation as a warehouseman.

VA treatment records reflect as follows.  The Veteran has reported right knee symptoms since at least March 2002.  Calcium pyrophospage deposition disease was shown upon X-ray at that time.  Genu varus was shown in June 2008 X-rays.  As early as that year, diagnoses of osteoarthritis and degenerative joint disease (DJD) were made.  The Veteran further reiterated injuring his right knee after stepping into a hole while running during service then.  In July 2009 and August 2010, X-rays confirmed the presence of degenerative changes and chondrocalcinosis.  Total knee arthroplasty was performed in September 2010.  

In January 2011, the Veteran underwent a VA joints examination.  He reiterated his right knee history as set forth above to the examiner.  The examiner additionally reviewed his claims file and medical records.  Stable status post right total knee replacement was diagnosed.  It was opined by the examiner that this condition is less likely related to or aggravated by the Veteran's service.  Noted in this regard was that there is no evidence of any trauma or injury to his right knee during this service, that he reported symptoms while running but not resting, that he reported his knee got better, that X-rays were negative, and that the separation examination for his second period of active duty service was negative for any joint condition was highlighted.  The examiner finally opined that the Veteran's right knee condition is more likely related to his 1989 injury prior to service and to regular/normal wear and tear due to his occupation and age.

No consideration was given in the July 1999 rating decision to the evidence set forth above with the exception of the service treatment records.  Therefore, this evidence is new.  Some of it also is material because it concerns an unestablished fact necessary to substantiate the claim.  There was no indication based on the evidence available in 1999 that the Veteran then had a permanent residual or chronic disability involving his right knee, but there is such an indication based on the evidence available now.  Right knee calcium pyrophospage deposition disease, genu varus, degenerative changes, and chondrocalcinosis further were shown while osteoarthritis and DJD were diagnosed prior to the Veteran's total knee replacement.

Given the aforementioned difference, some of the new evidence is neither cumulative nor redundant of the previous evidence.  A reasonable possibility of substantiating the Veteran's service connection claim further has been raised, under the low threshold of Shade, by it when considered in concert with the other (not material) new evidence, the previous evidence, and the assistance likely required under the VCAA.  Determined below in this latter regard is that VA's duty to assist indeed requires additional development to include another medical examination addressing nexus.  The grant of service connection may be warranted following completion of this development.

Having found that each of the requirements concerning the submission of new and material evidence has been satisfied, the claim of entitlement to service connection for a right knee disability is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disability is reopened.  To this extent, and only to this extent, the appeal is granted.



REMAND

The issues of entitlement to service connection for a right knee disability and for hypertension unfortunately must be remanded.  Although the Board sincerely regrets the further delay this will cause, adjudication cannot proceed without more additional development.  Such development is necessary to ensure that there is a complete record upon which to render determinations on the aforementioned issues.

I.  Records

VA's duty to assist the Veteran in substantiating his claim includes making reasonable efforts to help procure pertinent records in support of his claims.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  Reasonable efforts with respect to records in Federal custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The Veteran shall be notified if this circumstance arises.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

VA treatment records dated in March 2002 from February 2008 to February 2011 have been obtained.  However, the Veteran has indicated in statements and testimony that he received treatment concerning his right knee and hypertension from VA beginning in 1991.  He further has indicated that VA continues to provide this treatment.  Inferred therefrom is that there may be pertinent VA treatment records dated from June 1991 when he separated from service the second time to February 2002, from April 2002 to January 2008, and from March 2011 to present.

There is little to no indication that VA treatment records dated from June 1991 to February 2002, from April 2002 to January 2008, or from March 2011 to present have been requested.  VA has constructive notice of VA generated documents that could plausibly be expected to be part of the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Indeed, such documents are constructively part of the record before the Board even where they are not actually before the adjudicating body.  Id.  The aforementioned requests accordingly must be made.  Doing so requires remand.  In the event it is concluded following one or more such requests on remand that any of the VA treatment records do not exist or that further requests for them would be futile, the Veteran shall be notified.

II.  Medical Examinations and Opinions

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination and/or medical opinion is necessary when there is (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that he suffered an event, injury, or disease in service or manifested certain diseases during an applicable presumption period, (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) insufficient competent medical evidence of record to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A low threshold is established by the third requirement.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology.  McLendon, 20 Vet. App. 79.

Here, the Veteran contends that he has had hypertension since his second period of active duty service.  He in particular contends that hypertension was diagnosed in service around 1991 and has continued ever since.

No reference was made to hypertension during either of the Veteran's periods of active duty service, whether by him or by a medical professional.  Most of the blood pressure readings indeed were under140 mm/Hg systolic and 90 mm/Hg diastolic.  See Dorland's Illustrated Medical Dictionary, 909 (31st ed. 2007) (defining hypertension as persistently high arterial blood pressure with suggested threshold levels starting at the aforementioned figures); see also 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (defining hypertension as diastolic blood pressure predominantly 90 mm/Hg or greater and isolated systolic hypertension as systolic blood pressure predominantly 160 mm/Hg or greater with a diastolic blood pressure of less than 90 mm/Hg).  This includes readings at his entrance and separations examinations for his first period of active duty service, readings in between his periods of active duty service at examinations in January 1985 and January 1989, and readings in May 1991.  Yet one reading of 144/84 was obtained in December 1977.  A reading of 182/120 was obtained in July 1990 a few months prior to the Veteran's commencement of his second period of active duty service.  Further, a reading of 120/88 was obtained at his separation examination for this period of service after a reading of 142/92 was crossed out.

Post service, VA treatment records contain diagnoses made as early as 2008 of hypertension and essential hypertension with varied response to medication.  VA treatment records may be obtained on remand confirming the Veteran's credibility in contending that he has had hypertension as far back as in or around 1991, however.  This would be within or close to one year following his separation from service.  

The evidence, in sum, shows an elevated blood pressure reading during the Veteran's first period of active duty service, in between his periods of active duty service, and potentially during his second period of active duty service with persistent high blood pressure readings resulting in a diagnosis of hypertension since at least 2008.  This lends credibility to, but is not dispositive of, a relationship to service through continuity of symptomatology as reported by him.  Any additional VA treatment records obtained on remand may lend further credibility to continuity of symptomatology.  They also may raise lend credibility to hypertension as a chronic cardiovascular-renal disease having manifested within the one year presumptive period following the Veteran's separation from his second period of active duty service.  In other words, continuity of symptomatology and hypertension being manifest within the first post-service year are potentially applicable theories of entitlement.

Adjudication cannot take place until all potentially applicable theories of entitlement has been considered.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004) (both holding that all potential theories of entitlement raised by the Veteran or the record must be considered).  Such consideration must be undertaken by a medical professional rather than the Board.  See Stefl, 21 Vet. App. at 120; Colvin v. Derwinski, 1 Vet. App. 171 (1991), overturned on other grounds, Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (both holding that the Board is prohibited from rendering its own opinion on a medical question).  

To date, the Veteran has not been afforded a VA medical examination or opinion concerning hypertension.  Both must be provided to him because all of the requirements for doing so are met.  Make arrangements for a medical examination complete with medical opinion necessitates a remand.  Parenthetically, the Board notes that since hypertension was not noted at entry to either period of active service, the Veteran is presumed sound at the time of entry and preliminarily, there is insufficient evidence to constitute clear and unmistakable evidence of a pre-service disorder that was not aggravated during service.  Indeed, the Veteran contends that his hypertension is related to his second period of service.  Therefore, for development purposes, the Board will focus on the issue of whether any in-service finding and/or other evidence would warrant entitlement to service connection for hypertension on a direct basis.  

If VA undertakes the effort to provide a medical examination or medical opinion with respect to a claim of entitlement to service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr, 21 Vet. App. at 303.  A medical examination or opinion is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Id.  As such, a medical examination must include consideration of the Veteran's entire medical history.  Stefl, 21 Vet. App. at 120; Ardison v. Brown, 6 Vet. App. 405 (1994).  The rationale for a medical opinion also must be fully and clearly articulated.  Stefl, 21 Vet. App. at 120; Nieves-Rodriguez, 22 Vet. App. at 295.  The factual premises underlying it must be accurate.  Reonal, 5 Vet. App. at 458.  

Turning next to the claim for service connection for a right knee disability, set forth above were the particulars of the Veteran's January 2011 VA joints examination complete with opinion.  The medical examination was adequate.  In addition to review of the claims file and medical records, the Veteran was interviewed and his right knee assessed.  There is no indication that further review, interview, or assessment was needed.  The medical opinion, in contrast, is inadequate.  The rationale provided is deficient for several reasons.  First, it is unclear what the examiner meant in stating that there was no evidence of any trauma or injury to the Veteran's right knee during service.  This statement appears to conflict with the examiner's acknowledgement that the Veteran complained of and received treatment for his right knee at that time.  Second, the examiner did not discuss continuity of symptomatology or the lack thereof.  There was no mention of the Veteran's denial of symptomatology between his right knee injury prior to his second period of active duty service and his aforementioned complaint of and treatment for his right knee during this service.  There additionally was no mention of the Veteran's report of persistent symptomatology following his complaint of and treatment for his right knee during this service.  Finally, the examiner did not explain why the Veteran's current right knee condition is more likely related to normal wear and tear due to his occupation and age and the right knee injury prior to his second period of active duty service rather than the complaint of and treatment for his right knee during this service.  In this regard, based on the Veteran's contention that his right knee disorder is related to his second period of service, and the fact that any pre-service injury is noted by history only, for development purposes, the Board will again focus on whether any right knee disorder is related to the Veteran's second period of active service.  

Another VA medical examination complete with medical opinion is needed to cure the aforementioned deficiencies.  A remand is required so that arrangements can be made in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's VA treatment records from June 1991 to February 2002, from April 2002 to January 2008, and from March 2011 to present.  Of note is that he reports treatment by VA in Oklahoma City, Oklahoma, from 1991 to 2008.  The available evidence shows VA treatment in Muskogee/Tulsa, Oklahoma, and in North Little Rock, Arkansas, beginning in 2008.  Any treatment records obtained shall be associated with the claims file or "eFolder."  Notice shall be provided to the Veteran if any treatment records are not obtained.  Document the claims file or "eFolder" as appropriate regarding this paragraph.

2.  Then review the Veteran's claims file and undertake any additional records development indicated.  This shall include, with respect to any pertinent private records identified by him during the course of the remand, requesting that he authorize the release of such records to VA or alternatively provide such records to VA himself.  This finally shall include, if such authorization is provided, requesting these records initially with a follow-up request as necessary.  Any records received shall be associated with the claims file or "eFolder."  Notice shall be provided to the Veteran if any records are not received.  Document the claims file or "eFolder" as appropriate regarding this paragraph.

3.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA medical examination regarding his hypertension.  The Veteran's claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a description of his relevant history and symptomatology, to include information about onset, frequency, duration, and severity as applicable.  All tests and studies deemed necessary shall be performed.

The examiner shall then opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to his second period of active duty service.  The examiner further shall opine as to whether it is at least as likely as not that the Veteran's hypertension was incurred within the first year following his second period of active duty service.

A complete and clear rationale (explanation) shall be provided for every opinion.  This shall include discussion the pertinent medical evidence (treatment records, the VA joints examination) and lay evidence (statements and testimony from the Veteran and, if any, his family and friends).  Continuity of symptomatology or the lack thereof, both as reported by the Veteran and as documented by the other evidence, therefore specifically shall be considered.  If any opinion cannot be provided without resort to mere speculation, the examiner shall provide a complete explanation for why this is so.  In so doing, the examiner specifically shall indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

Each of the above actions shall be documented fully in an examination report.  Such report shall be placed in the claims file or "eFolder."

4.  Also after completion of the development in paragraphs 1 and 2, arrange for the Veteran to undergo an appropriate VA medical examination regarding his right knee.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a description of his relevant history and symptomatology, to include information about onset, frequency, duration, and severity as applicable.  All tests, studies, or evaluations deemed necessary next shall be performed.

The examiner thereafter shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee disorder is related to his second period of active duty service.  The examiner further shall opine as to whether it is at least as likely as not that the Veteran manifested right knee arthritis within the first year following his second period of active duty service.

A complete and clear rationale (explanation) shall be provided for every opinion.  This shall include discussion the pertinent medical evidence (treatment records, the VA joints examination) and lay evidence (statements and testimony from the Veteran and, if any, his family and friends).  Continuity of symptomatology or the lack thereof, both as reported by the Veteran and as documented by the other evidence, therefore specifically shall be considered.  If any opinion cannot be provided without resort to mere speculation, the examiner shall provide a complete explanation for why this is so.  In so doing, the examiner specifically shall indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

Each of the above actions shall be documented fully in a VA examination report.  Such report shall be placed in the claims file or "eFolder."

5.  Finally, readjudicate the issues of entitlement to service connection for a right knee disability and hypertension.  If either benefit sought is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case (SSOC), afforded the requisite time period to respond, and a copy of the SSOC shall be placed in the claims file or "eFolder."

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


